         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 1 of 11




 1 MARY KATE SULLIVAN (State Bar No. 180203)
   mks@severson.com
 2 ALISA A. GIVENTAL (State Bar No. 273551)
   aag@severson.com
 3 SEVERSON & WERSON
   A Professional Corporation
 4 One Embarcadero Center, Suite 2600
   San Francisco, California 94111
 5 Telephone: (415) 398-3344
   Facsimile: (415) 956-0439
 6
   Attorneys for Defendant
 7 OCWEN LOAN SERVICING, LLC

 8
                                       UNITED STATES DISTRICT COURT
 9
                     NORTHERN DISTRICT OF CALIFORNIA — SAN JOSE DIVISION
10
     PHYLLIS SANDIGO,                                     Case No. 5:17-cv-02727-BLF
11                                                        Hon. Beth Labson Freeman
                         Plaintiff,                       Ctrm. 3
12
               vs.                                        DECLARATION OF KEVIN FLANNIGAN
13                                                        IN SUPPORT OF OCWEN LOAN
   OCWEN LOAN SERVICING, LLC and U.S.                     SERVICING, LLC'S OPPOSITION TO
14 BANK NATIONAL ASSOCIATION, AS                          PLAINTIFF'S MOTION FOR PARTIAL
   TRUSTEE FOR GSAA HOME EQUITY                           SUMMARY JUDGMENT
15 TRUST 2007-3, ASSET BACKED
   CERTIFICATES, SERIES 2007-3 and                        Date:    March 28, 2019
16 DOES 1-100,                                            Time:    9:00 a.m.

17                       Defendants.                      Action Filed:    April 11, 2017
                                                          Removal Date:    May 11, 2017
18                                                        Trial Date:      August 19, 2019

19

20             I, Kevin Flannigan, declare as follows:

21             1.       I am employed as a Senior Loan Analyst for Ocwen Loan Servicing, LLC

22 ("Ocwen"), and am authorized to sign this declaration on behalf of Ocwen. This declaration is

23 provided in support of Ocwen's Opposition to Plaintiff's Motion for Partial Summary Judgment.

24            2.        As part of my job responsibilities for Ocwen, I have personal knowledge of and am

25 familiar with the types of records maintained by Ocwen and the procedures for creating and

26 maintaining those records, including the procedures for integrating records from prior loan

27 servicers and/or lenders.

28
     21000.0634/14770536.3                    1                            5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 2 of 11




 1          3.      In the course of my employment responsibilities, I have access to the business

 2 records of Ocwen, including Ocwen's file concerning the loan that is the subject matter of this

 3 litigation (Loan number ending in 5841) ("the loan"), which Ocwen services.

 4          4.      The records of Ocwen relating to the subject loan are made in the ordinary course

 5 of business by persons whose job it is to make such records, and/or are received by Ocwen in the

 6 ordinary course of its business. The records were made at or near the time of the occurrence of the

 7 events which they record. I have personally reviewed Ocwen's records pertaining to the subject

 8 loan, including the loan origination, servicing, and foreclosure files. If called as a witness, I could

 9 and would testify truthfully with respect to the matters stated herein.

10          5.      Ocwen began servicing Sandigo's loan in September 1, 2011. It became aware on

11 September 19, 2011 that on September 15, 2011, Sandigo filed for Chapter 13 bankruptcy

12 protection, and placed the account in bankruptcy status. A true and correct copy of the section of

13 Ocwen's Detailed Transaction History reflecting this information is attached hereto as Exhibit 1.

14          6.      Ocwen's general policy is not to collect on accounts in bankruptcy. Ocwen does

15 not place collection calls or send collection letters on past due accounts in bankruptcy status. Upon

16 contact received from a borrower whose account is in a bankruptcy status, Ocwen will relay

17 factual information regarding the status of the account, the next payment due, and the amount, but

18 will not seek out payment. Ocwen does accept a payment voluntary offered by a borrower in

19 bankruptcy.

20          7.     For most loans, including Sandigo's loan, payments are due on the first of the

21 month. For such loans, for a payment to be posted during a particular month, Ocwen must receive

22 the full contractual payment owed on the first of the month no later than the last day of the month.

23          8.     For accounts in bankruptcy status, if a short payment is received from a customer —

24 i.e. a payment that is insufficient to cover the contractual principal, interest, and escrow (if any)

25 amount due — the payment is placed into a "suspense" account associated with the customer, the

26 due date on the account does not advance to the following month, and — if no additional funds are

27 received during that month — the payment for that month is deemed not received. If, during the

28 month that a short payment is made, additional funds are received from the customer and those
   21000.0634/14770536.3                          2                               5 :17-cv-02727-BLF
      DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                    TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 3 of 11




 1 funds together with funds held in suspense are sufficient to complete the next contractual payment

 2 due on the account, then the payment is applied and the payment is deemed received for

 3 whichever monthly payment the account is then due. If a short payment is made and no additional

 4 funds are received during that month, then the short payment remains in suspense until such a time

 5 when the customer makes a payment sufficient to complete the next contractual payment due on

 6 the account.

 7          9.      As a general practice, for accounts that are not in bankruptcy, Ocwen stops

 8 accepting partial payments and holding the funds in suspense pending receipt of additional funds

 9 once an account becomes more than 89 days past due. Once this status is reached, Ocwen will

10 only accept a payment that brings the account fully current.

11          10.     This is not the case for accounts in a bankruptcy status, particularly Chapter 13

12 bankruptcy. For accounts in Chapter 13 bankruptcy, Ocwen continues to accept partial payments,

13 holding them in suspense, and applying payments to the next due date upon receipt of additional

14 funds sufficient to constitute a full payment, so long as a bankruptcy status is on the account.

15          11.     During Sandigo's bankruptcy, in January 2012, Ocwen agreed to modify Sandigo's

16 loan by lowering the interest rate from 6.875 percent to 2.875 and monthly payments from

17 $2,114.06 to $1,597.56. Specifically, the modification required Sandigo to make an initial

18 payment of $1,597.56, after which Sandigo was required to make monthly principal and interest

19 payments in the amount of $1,325.79 until all amounts owed under the note and modification were

20 paid in full. However, the modification warned that if the loan was "currently escrowed, Ocwen

21 will continue to collect the escrow amounts with [Sandigo's] monthly principal and interest

22 payment." At the time Sandigo's loan was modified, her loan was escrowed for both taxes and

23 insurance. The modification went into effect in April 2012, after Sandigo obtained approval to

24 modify the loan from the bankruptcy Court. As a consequence of the timing of the modification

25 going into effect, Sandigo's March 2012 payment was placed into the suspense account. After the

26 modification was processed, and the suspense funds and the April 2012 payment were applied, the

27 loan became due for the June 2012 payment. Consequently, no payment became due or was

28 received in May 2012. A true and correct copy of the loan modification agreement is attached
   21000.0634/14770536.3                        3                               5 : 17-cv-02727-BLF
      DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                    TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 4 of 11




 1 hereto as Exhibit 2; see also: Exhibit 3 attached hereto for a transaction history sent to Sandigo in

 2 August 2016, which reflecting the application of payments in connection with the processing of

 3 the loan modification in April 2012.

 4          12.    In April 2013, Sandigo asked Ocwen's escrow department if she could de-escrow

 5 the property tax portion of her monthly payment and the insurance portion of her monthly

 6 payment. Initially, Ocwen's escrow department attempted to accommodate Sandigo by de-

 7 escrowing her monthly payment for property taxes, resulting in two initial payments of $1,430.85,

 8 and then monthly payments of $1,415.21. A true and correct copy of the section of Ocwen's

 9 Detailed Transaction History reflecting communications about de-escrowing the account is

10 attached hereto as Exhibit 4; see also: Exhibit 3 for a transaction history reflecting Sandigo's

11 payments in the above-referenced amounts.

12          13.    In fact, because of the pending bankruptcy, the escrow department had no authority

13 to allow a change in payment inconsistent with bankruptcy filings that reflected the monthly

14 payment of $1,597.56. There was no meaningful contact between Ocwen and Sandigo from May

15 2014 until December 14, 2015. Although Ocwen had adjusted the account to reflect a monthly

16 payment consistent with bankruptcy records, it could not have reached out to Sandigo to tell her

17 that the payments she had been making were short because of the pending bankruptcy.

18          14.    No funds were received from Sandigo in November 2015. On December 14, 2015,

19 Sandigo sought to make a double payment by phone to cover November and December 2015,

20 Ocwen informed her that the monthly payment amount was $1,597.56 and had been since March

21 2012. When she said that was wrong and insisted on paying a lower monthly amount, consistent

22 with its non-collection policy for accounts in bankruptcy, Ocwen accepted the payment Sandigo

23 wanted to make. See Declaration of Phyllis Sandigo in Support of Motion for Partial Summary

24 Judgment Declaration ("Sandigo Declaration"), Exhibit 22.

25         15.     Thereafter, Sandigo called Ocwen several times regarding the payment amount. In

26 a conversation with Sandigo on February 2, 2016, although Ocwen's system correctly reflected the

27 payment as $1,597.56, the representative concluded that this was wrong when he went all the way

28 back to June 2013 in the servicing records and saw the notation indicating that the escrow
   21000 0634/14770536 3                        4                              5:17-cv-02727-BLF
      DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                    TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 5 of 11




 1 department agreed to a partial de-escrow of the account. See Sandigo Declaration, Exhibit 23. As a

 2 result of the representative's efforts to address what he perceived to be a mistake, the account was

 3 temporarily de-escrowed for taxes beginning May 2016. The new payment would have been

 4 $1,415.62. For this reason, on April 6, 2016, Sandigo was told that $1,415.62 would be her

 5 payment beginning May 2016. See Sandigo Declaration, Exhibit 24. The attempt to de-escrow the

 6 account for taxes was overridden because of the ongoing bankruptcy and the new payment never

 7 went into effect. A true and correct copy of the section of Ocwen's Detailed Transaction History

 8 reflecting the reversal of the escrow analysis and notating that the account had to be escrowed for

 9 taxes and insurance is attached hereto as Exhibit 5.

10             16.      In all subsequent communications, Sandigo was consistently told that the monthly

11 payment was $1,597.56. In a June 28, 2016 call Sandigo placed to Ocwen, she discussed with a

12 representative that bankruptcy records reflect that she was over $6,000 past due. She went over the

13 payments she made in detail and the representative told her that she was potentially behind

14 because the payment she had been making was less than the amount owed under the terms of the

15 modification agreement. See Sandigo Declaration, Exhibit 25.

16             17.      Beginning in July 2016, Ocwen received $1,597.56 from Sandigo each month.

17 However, Ocwen performed an escrow analysis in July 2016 which resulted in the monthly

18 payment going up to $1,636.20 beginning in September 2016. A notice of payment change was

19 filed in the bankruptcy action advising Sandigo of this change. See RJN Exhibit 13. Ocwen

20 continued to receive $1,597.56 from Sandigo each month.

21             18.      Sandigo's bankruptcy petition was discharged in October 2016. Ocwen performed

22 a bankruptcy reconciliation to ensure that all payments received during bankruptcy were correctly

23 applied. No longer precluded from collecting on past due amounts by the bankruptcy stay, on

24 November 29, 2016, Ocwen sent Sandigo a statement accounting for all payments received

25 through November 15, 2016 and the amount due on December 1, 2016 to cure the full past due

26 balance owed of $7,275.37.1 A true and correct copy of this Statement is attached hereto as

27
     1 This amount breaks down as follows:
28
     21000.0634/14770536.3                               5                  5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN  LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 6 of 11




 1 Exhibit 6. Additionally, Ocwen was now able to de-escrow Sandigo's account for taxes. It

 2 informed her on November 28, 2016 that pursuant to a new escrow analysis, beginning with the

 3 February 1, 2017 payment, her payment would be $1,416.37. A true and correct copy of this

 4 written communication is attached hereto as Exhibit 7.

 5             19.       In December 2016 and January 2017, Sandigo attempted to make partial payments

 6 toward the past due balance, each in the amount of $1,597.56. Because the account was over 89

 7 days past due, these were insufficient to cure the above-referenced delinquency, and Ocwen was

 8 no longer obliged by the bankruptcy to accept partial payments, these payments were returned. A

 9 true and correct copy of the section of Ocwen's Detailed Transaction History reflecting this is

10 attached hereto as Exhibit 8. No further payments were received from Ms. Sandigo until

11 November 2018. A true and correct copy of a portion of Ocwen's Detailed Transaction History is

12 attached hereto as Exhibit 9.

13             20.       Sandigo had several conversations with Ocwen employees about the default. Each

14 time she insisted that she cannot be past due because she made all of her payments. As a

15 consequence of the timing of Sandigo's payments and the majority of those payments being short

16 payments, Ocwen's records reflected some of the payments as not having been received because

17 payments only posted to the account when additional funds were received and applied to suspense

18 funds. Thus, Sandigo was accurately told that payments that had not posted to her account were

19 not received, and that this and her short payments were the reason for her default.

20             21.      The calculations demonstrating the application of payments beginning with June

21 2013, when Sandigo first started making short payments, are described in the following

22 paragraphs (a) through (f). The information is based on the transaction history and monthly

23 statement attached hereto as Exhibits 3, 6.

24

25
               * Aug. — Dec. 2016 P&I pmts. ($1325.79 x 5)        .      $6,628.95
26             * Aug. 2016 escrow pmt. ($271.77 x 1)              =      $271.77
               * Sept. — Dec. 2016 escrow pmts. ($310.41 x 4)     =      $1,513.41
27             Total                                              =      $8,142.36
               Less Suspense Balance                                     - $866.99
28             TOTAL AFTER SUSPENSE REDUCTION                     =      $7,275.37
     21000.0634/14770536.3                               6                 5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 7 of 11




 1                  a.       Ocwen received $1,430.85 (a shortage of $166.71 each time) on June 13, 2013

 2                           and July 12, 2013, and $1,415.21 (a shortage of $182.35) on August 12, 2013.

 3                           Because there was $595.51 in the suspense account after Sandigo's May 2013

 4                           payment was applied, the funds in the suspense account were sufficient to

 5                           supplement each of these short payments, such that Sandigo's June, July, and

 6                           August 2013 payments were applied and posted to the account as if received in

 7                           full. After the application of the August 2013 payment, there was $79.74 in the

 8                           suspense account. When Ocwen received $1,415.21 on September 9, 2013, the

 9                           suspense balance was insufficient to cover the payment owed, so the payment

10                           went into the suspense account, which now had a balance of $1,494.95.

11                           However, a second payment of $1,415.21 was received on September 30, 2013.

12                           Together with the funds in suspense, this was sufficient to cover the payment

13                           due in September 2013. The suspense balance after the application of this

14                           payment was $1,312.60. Ocwen received no other funds until November 5,

15                           2013. Because no funds were received in October 2013 and the funds in

16                           suspense during that month were insufficient to cover the October 2013

17                           payment, no payment posted to Sandigo's account during that month and

18                           Ocwen's records reflected that no payment was received in October 2013.

19                  b.       Although Ocwen received short payments of $1,415.21 (each short $182.35) on

20                           November 5, 2013, December 9, 2013, January 15, 2014, February 3, 2014,

21                           February 27, 2014, and April 1, 2014, the large amount in the suspense account

22                           was sufficient to supplement each of these payments so that all of them could

23                           be applied. Because no payment had been received for October 2013, each

24                           payment was applied to the previous month. After the payment received on

25                           April 1, 2014 was applied to the payment due in March 2014, the balance in the

26                           suspense account was $218.50. However, Ocwen received another payment of

27                           $1,415.21 (a shortage of $182.35) on April 25, 2014. Together with the funds in

28                           the suspense account, this was sufficient to apply to the payment due for April
     21000.0634/14770536.3                                 7                                 5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 8 of 11




 1                           2014. After the application of this payment the balance in the suspense account

 2                           was $36.15. Ocwen received no other funds until June 9, 2014. Because no

 3                           funds were received in May 2014 and the funds in suspense during that month

 4                           were insufficient to cover the May 2014 payment, no payment posted to

 5                           Sandigo's account during that month and Ocwen's records reflected that no

 6                           payment was received in May 2014.

 7                  c.       The $1,415.21 (a shortage of $182.35) Ocwen received on June 9, 2014

 8                           together with the funds in the suspense account, was insufficient to cover the

 9                           May 2014 payment, so the funds went into the suspense account, which now

10                           had a balance of $1,451.36. Ocwen received another short payment of

11                           $1,415.21 on June 26, 2014. This amount, together with the funds in suspense,

12                           was sufficient to cover the May 2014 payment. This also meant that Ocwen's

13                           records reflected a payment posting during the month of June 2014. After the

14                           application of this payment, there was $1,269.01 left in the suspense account.

15                           Ocwen received short payments of $1,415.21 (each a shortage of $182.35) on

16                           July 31, 2014 and August 29, 2014, which — together with the funds in suspense

17                           — was sufficient to cover the payments due in June and July 2014, which is why

18                           payments posted to Sandigo's account during those months. After the

19                           application of the August 29, 2014 payment to July 2014, there was $904.31

20                           left in the suspense account. No further funds were received by Ocwen until

21                           October 13, 2014. Because no funds were received in September 2014 and the

22                           funds in suspense during that month were insufficient to cover the next

23                           payment due (which was for August 2014), no payment posted to Sandigo's

24                           account during that month and Ocwen's records reflected that no payment was

25                           received in September 2014.

26                  d.       Ocwen received payments of $1,415.21 (each short $182.35) on October 13,

27                           2014, November 13, 2014, December 8, 2014, and January 12, 2015. The funds

28                           in suspense were sufficient for each of these payments to be applied. Because at
     21000.0634/14770536.3                                  8                                 5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
         Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 9 of 11




 1                           the time the October 13, 2014 payment was received the loan was due for

2                            August 2014, each payment was applied for the payment due two months

 3                           earlier. After the funds received on January 12, 2015 were applied, the loan was

4                            due for December 2014 and there was $174.91 left in the suspense account. The

 5                           $1,415.21 (a shortage of $182.35) payment Ocwen received on February 11,

 6                           2015, even with the funds in suspense, was not enough to cover a full payment

 7                           due, so the payment also went into the suspense account, which now had a

 8                           balance of $1,590.12. Because no other funds were received in February 2015

 9                           and the funds in suspense during that month were insufficient to cover the next

10                           payment due (which was for December 2014), no payment posted to Sandigo's

11                           account during that month and Ocwen's records reflected that no payment was

12                           received in February 2015.

13                 e.        Ocwen received payments of $1,415.21 on March 12, 2015, April 13, 2015,

14                           May 12, 2015, June 11, 2015, July 13, 2015, August 12, 2015, September 11,

15                           2015, and October 13, 2015. Although each of these payments was short by

16                           $182.35, the funds in suspense were sufficient to supplement each short

17                           payment such that a full payment was applied to the account during each of

18                           these months. Because when the March 12, 2015 funds were received, the

19                           account was due for December 2014, each payment was applied to the one due

20                           three months earlier. After the funds received on October 13, 2015 were

21                           applied, the account was due for August 2015 and there was $131.32 left in the

22                           suspense account. Because no funds were received in November 2015 and the

23                           funds in suspense during that month were insufficient to cover the next

24                           payment due (which was for August 2015), no payment posted to Sandigo's

25                           account during that month and Ocwen's records reflected that no payment was

26                           received in November 2015.

27                 f.        Ocwen received $2,831.24 on December 14, 2015, which was sufficient to

28                           cover the August 2015 payment, with $1,365 left in the suspense account.
     21000.0634/14770536.3                             9                               5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
        Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 10 of 11




 1                           Ocwen received payments of $1,415.21 on January 13, 2016, February 12,

 2                           2016, March 14, 2016, April 15, 2016 May 13, 2016, and June 15, 2016.

 3                           Although each of these payments was short by $182.35, the funds in suspense

 4                           were sufficient to supplement each short payment such that a full payment was

 5                           applied to the account during each of these months. Because when the January

 6                           13, 2016 funds were received, the account was due for September 2014, each

 7                           payment was applied to the one due four months earlier. After the funds

 8                           received on June 15, 2016 were applied, the account was due for March 2016.

 9                           Thereafter Sandigo began paying $1597.56 each month from July through

10                           November 2016. All of these payments posted to the account and were applied

11                           to the payment due four months earlier. After the November 2016 payment was

12                           applied July 2016, the account was due for August 2016.

13            22.       As a consequence of Sandigo's default, a Notice of Default was recorded in March

14 2017. A true and correct copy of the Notice of Default is attached hereto as Exhibit 10. After

15 Ocwen received notice of the present lawsuit and raised a litigation flag on the account, no further

16 mortgage statements were sent pursuant to Ocwen's policy not to initiate communications with

17 customers known to be represented by counsel.

18            23.        For various reasons, including customer courtesy, availability of funds in the

19 escrow account, and being unhampered by bankruptcy proceedings, Ocwen made the decision to

20 abandon the foreclosure proceedings, and to reverse and reapply payments made by Sandigo

21 during her bankruptcy consistently with Sandigo's request to be de-escrowed for taxes as of June

22 2013. This process was completed on June 21, 2018. All late charges and foreclosure fees were

23 also waived. See transaction history reflecting these changes attached hereto as Exhibit 9.

24            24.       In November 2018 Sandigo reinstated the loan, and as of today, she is presently

25 due for the March 2019 payment.

26            25.        Paragraphs 14 through 16 of this declaration reference exhibits to Sandigo's

27 declaration in support of her motion for partial summary judgment. The exhibits referenced are

28
     21000.0634/14770536.3                                10               5: 17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
     Case 5:17-cv-02727-BLF Document 114 Filed 03/07/19 Page 11 of 11




 1 transcripts of four recorded calls between Ocwen and Sandigo. I compared the recordings to the

 2 transcripts and confirmed that the transcripts accurately reflect the contents of the recordings.

 3            I declare under penalty of perjury that the foregoing is true and correct. Executed March

 4 2019, at For-                     br; ci e, .

 5

 6
                                                       Kevin FlannigAn
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     21000.0634/147705363                              11                  5:17-cv-02727-BLF
       DECLARATION OF KEVIN FLANNIGAN IN SUPPORT OF OCWEN LOAN SERVICING, LLC'S OPPOSITION
                                     TO PLAINTIFF'S MOTION FOR PARTIAL SUMMARY JUDGMENT
